DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorner et al. (“Dorner”) (Dorner et al.; Deep Learning-Based Communication Over the Air; 11 July 2017; https://arxiv.org/pdf/1707.03384.pdf).
nd paragraph); operating the target system to transmit information over a transmission link (fig. 3 Phase II and page 3 section III.A, 3rd paragraph); and evaluating performance of the target system using the source-based neural network target model to predict performance of the target system based upon training information of a source system (pages 9-10, section C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner (Dorner et al.; Deep Learning-Based Communication Over the Air; 11 July 2017; https://arxiv.org/pdf/1707.03384.pdf).
Regarding claim 1, Dorner discloses a method for predicting performance of a modulation system, comprising: training a neural network model using performance information of a source system, (fig. 3 Phase I and page 3, section III.A, 2nd paragraph); modifying the neural network model with transferrable knowledge about a target system to be evaluated (fig. 3 Phase II and page 3 section III.A, 3rd paragraph) and evaluating 
Regarding claim 4, Dorner discloses the method as recited in claim 1, wherein training the neural network model using performance information includes generating new data to train the neural network model (page 7 col. 2 middle paragraph, where the random messages read on new data).
Regarding claim 6, Dorner discloses the method as recited in claim 1, and discloses that training the neural network model using performance information includes employing historic data (page 5 section C, where training of sequences of multiple messages makes reads on employing historic data, i.e., previous messages), but does not disclose that the data is stored in a database. However, the Office takes official notice storing data in a database is a generic computer function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the training sequences of multiple messages in a database, so the 
Regarding claim 12, Dorner discloses the method as recited in claim 9, wherein the training information of the source system includes historic performance data of the source system (page 5 section C, where training of sequences of multiple messages makes reads on employing historic data, i.e., previous messages), transferrable knowledge of the target system (fig. 3 Phase II and page 3 section III.A, 3rd paragraph). For the two-phase embodiment cited above, Dorner does not also disclose, beyond the initial modifying, further fine-tune learning of the target system. However, Dorner also proposes additional fine-tuning techniques, for the neural network model for use with channel conditions that it was not initially trained for (page 10, section V last paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-phase approach to further include the additional fine-tuning techniques, to provide the benefit of modeling for a channel that was not previously trained for. 
Regarding claim 16, Dorner discloses a transmission modulation system, comprising: a target domain coupled to a transmission link, the target domain having first transmission system operating characteristics (fig. 3 Phase II and page 3 section III.A, 3rd paragraph, the target domain is the real channel to the receiver); and a target performance model associated with the target domain and including a neural network to predict performance of the target system, the neural network being constructed based upon training information (fig. 3 Phase I and page 3, section III.A, 2nd paragraph, the 
Regarding claim 19, Dorner discloses the system as recited in claim 16, wherein the second transmission system operating characteristics are predicted by the target performance model (page 10, section V last paragraph in light of pages 9-10, section C).
Regarding claim 20, Dorner discloses the system as recited in claim 16, wherein the target performance model predicts the second transmission system operating characteristics, which includes a characteristic selected from the group consisting of: power, quality factor, quality of transmission (QoT), bit error rate (BER), signal to noise ratio (SNR), a physical link and combinations thereof (pages 9-10, sections B and C and page 10, section V last paragraph in light of pages 3-5, sections B and C, characteristics including sample time offset and phase offset estimate, which read on .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner (Dorner et al.; Deep Learning-Based Communication Over the Air; 11 July 2017; https://arxiv.org/pdf/1707.03384.pdf) in view of Tabaru et al. (“Tabaru”) (US Patent Application Publication No. 2018/0032869).
Regarding claim 7, Dorner discloses the method as recited in claim 1, but does not disclose that the source-based target model is distributed over a network to target system users to predict system performance of the target system. However, this step is not a further limitation of the performance predicting functions; it is merely requiring network distribution of the previously recited modeling to relevant users. Dorner discloses the modeling in the context of communication and reproduction of received messages (page 1, introduction). Further, the Office takes official notice that bi-directional networking between more than two nodes is a known and basic form of communication, despite Dorner basing the discussion on the most basic transmitter and receiver network (fig. 1). Tabaru discloses distributing a neural network model to nodes that will use the model (paragraph 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute the recited modeling method to a network of transmit and receive nodes connected by real channels, to provide the modeling benefits taught by Dorner to a network of real channels.
.

Allowable Subject Matter
Claims 2, 3, 5, 8, 10, 11, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (“Zhang”) (R. Zhang, H. Tao, L. Wu and Y. Guan, "Transfer Learning With Neural Networks for Bearing Fault Diagnosis in Changing Working Conditions," in IEEE Access, vol. 5, pp. 14347-14357, 2017, doi: 10.1109/ACCESS.2017.2720965).
US Patent Application Publication No. 2018/0060724 – modifying a trained neural network into a new neural network with inherited knowledge.
US Patent Application Publication No. 2004/0047639 – Trained neural network used as a filter in an optical receiver system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NATHAN M CORS/Primary Examiner, Art Unit 2636